PER CURIAM.
This is an appeal of an order revoking an order of discharge and reopening the administration of an estate. The order was entered upon the motion of appellee and upon the simultaneous filing of a petition by the appellee seeking to revoke the probate of the will under which the estate was previously administered and the order of discharge entered. The trial court also denied appellant’s motion to deny appellee’s request to reopen the estate. We believe the order on appeal is an interlocutory order simply allowing further proceedings in the estate incidental to a resolution of the petition which seeks to revoke the probate of the estate under the prior will. As such we do not believe such order is subject to *1224review under the Florida Rules of Appellate Procedure (1977). Whether the trial court erred in entering such order may be subject to review when a final determination is made of the appellee’s petition. Accordingly, the appellee’s motion to dismiss is granted and the appeal is hereby dismissed.
DOWNEY, C. J., and ANSTEAD and BERANEK, JJ., concur.